___________

          No. 95-3299
          ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       *
     v.                                *
                                       *
Darwin Thomas Bordeaux,                *
                                       *
           Appellant.                  *

          ___________
                                            Appeals from the United States
          No. 95-3317                       District Court for the
          ___________                       District of South Dakota.

United States of America,              *
                                       *
           Appellee,                   *
                                       *
     v.                                *
                                       *
Augustin White Horse,                  *
                                       *
           Appellant.                  *

                                   ___________

                   Submitted:      March 14, 1996

                          Filed:   June 10, 1996
                                   ___________

Before FAGG, JOHN R. GIBSON, and WOLLMAN, Circuit Judges.
                               ___________


WOLLMAN, Circuit Judge.


     Darwin Thomas Bordeaux and Augustine White Horse were convicted in
the district court1 of kidnapping, in violation of 18 U.S.C. §§ 2, 1153,
and 1201(a)(2), and of voluntary manslaughter,




     1
     The Honorable John B. Jones, United States District Judge for
the District of South Dakota.
in violation of 18 U.S.C. §§ 2, 1153, and 1112.          Both appeal their
convictions of the kidnapping charge and the denial of their motions to
sever the trial.   White Horse also appeals the district court's2 imposition
of a sentencing enhancement for a vulnerable victim.     We affirm.


                                      I.


        On January 16, 1993, Bordeaux and White Horse attended a drinking
party at a residence in Mission, South Dakota, located within the Rosebud
Indian Reservation.   Codefendants Willis E. Dickson, Jr. and Daniel Anthony
Provancial also attended the party.    The four left the party together the
next morning in Dickson's car, picked up a male juvenile at the residence
of an acquaintance, and continued driving around.      Sometime after 6:30
a.m., the occupants of the car observed Dale Williams walking along the
road.    Williams was wearing the leg brace he regularly wore because of an
accident he had suffered several years earlier.    One of the group members
offered Williams a ride.    Williams accepted, saying that he was going to
his mother's house.


        Dickson instead drove to his own house, where all of the members of
the group got out of the car and started kicking and hitting Williams as
he attempted to leave the area.     After kicking and beating Williams for
several minutes, laughing and cheering all the while, the members of the
group put Williams back into the car and drove to an isolated location east
of Mission.    Williams was removed from the car and again was kicked and
beaten with fists and with a small baseball bat, which the members of the
group took turns using.     White Horse broke the bat over Williams' head,
whereupon the members of the group struck Williams with the broken pieces.
Williams was then put into the trunk of the car, and the




         2
       The Honorable Charles B. Kornmann, United States District
Judge for the District of South Dakota.

                                      -2-
members of the group drove back to Dickson's home.     Dickson, Provancial,
and White Horse left Bordeaux and the juvenile in the car.     Bordeaux got
out of the car and, pursued by the juvenile, ran to the home of an
acquaintance.


     Dickson's father, who lived directly behind Dickson, got into the car
to move it and heard Williams in the trunk.     Dickson's father opened the
trunk and got Williams out.      Ultimately, an ambulance was summoned.
Williams went into cardiac arrest while being transported to the Indian
Health Service Hospital in Rosebud, South Dakota, where he died soon after
as a result of the injuries inflicted upon him by the members of the group.



     White Horse, Bordeaux, Provancial, and Dickson were charged with
kidnapping and second-degree murder.   All four defendants filed motions for
                                  3
severance.   The magistrate judge      denied the motions.   Provancial and
Dickson pled guilty to a superseding information charging voluntary
manslaughter and agreed to testify at trial.    The juvenile pled guilty to
an information charging him with becoming a juvenile delinquent and
likewise agreed to testify at trial.    Bordeaux and White Horse were tried
together on the charges described above and were found guilty of kidnapping
and voluntary manslaughter.


     The sentencing court departed downward to sentence Bordeaux to 63
months' imprisonment and five years' supervised release.     The court gave
White Horse an upward adjustment pursuant to U.S.S.G. § 3A1.1, finding that
White Horse knew or should have known that the victim was unusually
vulnerable, and sentenced him to 188 months' imprisonment and three years'
supervised release.




     3
     The Honorable Mark A. Moreno, United States Magistrate Judge
for the District of South Dakota.

                                      -3-
     Both Bordeaux and White Horse appeal the magistrate's order denying
severance and challenge the sufficiency of the evidence to support the
kidnapping convictions.    White Horse also appeals the upward adjustment in
his sentence.


                                     II.


     Generally, we will review a district court's refusal to grant
severance for an abuse of discretion that resulted in clear prejudice.
United States v. Lucht, 18 F.3d 541, 553 (8th Cir.), cert. denied, 115 S.
Ct. 363 (1994).     Defendants who do not give the district court the
opportunity to rule on the severance question in its concrete form are
entitled to only plain error review.   United States v. Dobin, 938 F.2d 867,
869 (8th Cir. 1991).      Under this standard, in addition to an abuse of
discretion, a defendant must show prejudice affecting his substantial
rights and an extraordinary reason to reverse.        Id.   Because Bordeaux
renewed his motion for severance at the time he moved for judgment of
acquittal or new trial, we conclude that he preserved the issue for plenary
review.   White Horse did not renew his motion, however, and the district
court was thus not given an opportunity to rule on the motion at any time
after the exact nature of Bordeaux's testimony was known.    Thus, we review
the magistrate judge's denial of White Horse's motion for plain error.


     Under either standard, we find that the district court did not err
in denying the motions for severance.        Two or more defendants may be
charged in the same indictment if they are alleged to have participated in
the same offense.   Fed. R. Crim. P. 8(b).   There is a preference for joint
trials of defendants who are charged together.    United States v. Shivers,
66 F.3d 938, 939 (8th Cir.) (per curiam) (citing Zafiro v. United States,
506 U.S. 534, 537 (1993)), cert. denied, 116 S. Ct. 581 (1995).    Disparity
in the weight of the evidence between the codefendants is not a sufficient
reason for severance.     United States v. Blum, 65 F.3d 1436, 1444




                                     -4-
(8th Cir. 1995), cert. denied, 116 S. Ct. 824 (1996).        Even the fact that
defendants may have antagonistic defenses in which one defendant attempts
to shift the blame to the other is not a sufficient reason for severance.
United States v. Mason, 982 F.2d 325, 328 (8th Cir. 1993).         To show clear
prejudice, a defendant must show that his defense was irreconcilable with
that of the codefendant or that the jury was unable to compartmentalize the
evidence.    Shivers, 66 F.3d at 940.


     Although Bordeaux and White Horse claim that their defenses were
irreconcilable, we conclude that they were not.         Bordeaux contended that
he was coerced into participating by the other members of the group, but
he testified that Dickson was mainly responsible for the coercion.           He
testified that at one point White Horse may have yelled at him to kick
Williams, but he did not know the voices well and the voice could have been
Dickson's.    White Horse's defense was that he was not involved and that
Dickson, Provancial, and the juvenile had attempted to shift the blame to
him in order to get reduced sentences.       The jury did not need to disbelieve
one defense in order to believe the other.        The jury could have believed
both that the three defendants who had pled guilty were responsible for
setting White Horse up and that they coerced Bordeaux into committing the
offense.    In fact, the jury disbelieved both defenses.


     This was not a complex case.        There were only two defendants, two
counts each, and no complex issues.     Accordingly, we conclude that the jury
was able to compartmentalize the evidence.          See Blum, 65 F.3d at 1444.
Thus, the district court did not abuse its discretion in denying the
motions to sever.


                                      III.


     Both defendants also argue that the evidence was insufficient to
support their kidnapping convictions.        In reviewing such a




                                      -5-
claim, we will examine the evidence in the light most favorable to the
government, giving the government the benefit of all reasonable inferences.
We will overturn the verdict only if a reasonable jury must have had a
reasonable doubt that the defendant was guilty of one of the essential
elements of the offense.   United States v. Suppenbach, 1 F.3d 679, 681-82
(8th Cir. 1993).


     White Horse and Bordeaux contend that the evidence was insufficient
to convict them of kidnapping because the government did not prove that
Williams was held for "ransom or reward or otherwise," as required by 18
U.S.C. § 1201(a).    We have noted that the "or otherwise" requirement has
been broadly interpreted and have held that it is met if the person
kidnapped was taken for some reason that the defendant considered of
sufficient benefit to him, or for "`some purpose of his own.'"       United
States v. Eagle Thunder, 893 F.2d 950, 953 (8th Cir. 1990) (quoting United
States v. Melton, 883 F.2d 336, 338 (5th Cir. 1989)).


     It was reasonable for the jury to infer that the purpose of the
kidnapping was to assault Williams and that he was put back in the car to
enable the defendants to continue the assault at a more isolated location
and thus prevent detection.   Both reasons constitute a sufficient benefit
to the defendants.    The fact that Williams originally got into the car
without being forced did not prevent the asportation from turning into a
kidnapping, as Williams believed he would be taken to his mother's home and
force was later used to confine him.      See United States v. Redmond, 803
F.2d 438, 439 (9th Cir. 1986) (fact that victim originally accompanies
another consensually does not prevent kidnapping where force later used to
seize or confine victim), cert. denied, 481 U.S. 1032 (1987).


     Bordeaux also argues that because he did not personally seize or hold
Williams, the evidence was insufficient to convict him of kidnapping.
Bordeaux was charged both as a principal and as an




                                    -6-
aider and abettor under 18 U.S.C. § 2.       Under this statute, the acts of the
principal become those of the aider and abettor as a matter of law.         United
States v. Simpson, 979 F.2d 1282, 1285 (8th Cir. 1992) (citing Pereira v.
United States, 347 U.S. 1, 9-10 (1954)), cert. denied, 507 U.S. 943 (1993).
An individual who takes part in a criminal offense with others may not
isolate his involvement to avoid responsibility for a more serious offense
committed by the group.     United States v. Felix, 996 F.2d 203, 207-08 (8th
Cir. 1993).


        There was testimony that Bordeaux was in the car when Williams was
offered a ride, that he took part in the beatings both at Dickson's
residence and outside town, and that after Williams was placed back into
the car Bordeaux sat next to him and occasionally hit him in the back of
the head, saying, "[y]ou don't mess with the boys."           Although there was
testimony to the effect that Bordeaux participated only to the extent he
felt he had to, the jury obviously did not accept his coercion defense.
After Bordeaux left the group, he made no effort to get any assistance for
Williams.       From this evidence, the jury could reasonably infer that
Bordeaux was a willing participant, or at least that he aided and abetted
the group, in holding Williams.


                                       IV.


        White Horse argues that the district court erred in increasing his
base offense level two levels for a vulnerable victim under U.S.S.G.
§ 3A1.1.    A defendant's offense level is increased two levels "[i]f the
defendant knew or should have known that a victim of the offense was
unusually vulnerable due to age, physical or mental condition, or that a
victim    was   otherwise   particularly   susceptible   to   criminal   conduct."
U.S.S.G. § 3A1.1.     Such an adjustment is appropriate where the choice of
victim shows an "extra measure of criminal depravity."          United States v.
Cron, 71 F.3d 312, 314 (8th Cir. 1995) (internal quotations omitted).
White




                                       -7-
Horse argues that he did not know Williams, that he did not know that
Williams was physically disabled, and that he did not target Williams
because of his disability.


     We review a district court's factual determination that there was a
vulnerable victim for clear error.   United States v. Coates, 996 F.2d 939,
942 (8th Cir. 1993).   Williams' brother testified that Williams wore a leg
brace, that he "walked with a real, real distinct limp," and that he could
not easily get up after he had fallen down.    He also testified that White
Horse knew Williams because they were distantly related and had been at the
same house on many occasions.     Williams' mother also submitted a letter
stating that she believed that White Horse knew her son.       We conclude,
therefore, that the district court's factual finding that White Horse knew
Williams or that he would have seen Williams' disability before White Horse
and his colleagues picked him up and in the course of the beating is not
clearly erroneous.


     We have held that the defendant must have actually chosen the victim
as a target for the crime because of the victim's handicap.      See United
States v. Callaway, 943 F.2d 29, 31 (8th Cir. 1991) (citing United States
v. Cree, 915 F.2d 352, 354 (8th Cir. 1990)).   Because of Williams' limp and
leg brace, he was unable to run away during the beatings.         There was
testimony that White Horse told Dickson to pull over when they first saw
Williams, that White Horse was the first person to hit Williams, and that
at one point Williams tried to get up and White Horse kicked him in the leg
to cause him to fall back down.   The district could readily infer from this
evidence that White Horse targeted Williams because of his handicap.


     White Horse has moved to remand the case to the district court for
the purpose of filing a motion for a new trial based on newly discovered
evidence.   We deny the motion without prejudice to the filing of a motion
for a new trial in the district court.     See Fed.




                                     -8-
R. Crim. P. 33.


     The judgment and sentence are affirmed.


     A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -9-